Citation Nr: 1516056	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-09 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for headaches (claimed as traumatic brain injury (TBI)).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to April 2003 and from January 2005 to April 2006.  He participated in Operation Iraqi Freedom from April 2005 to March 2006.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned at a February 215 video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this appellant's case should account for the electronic record.


FINDING OF FACT

The Veteran's headache disorder relates to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Because the Veteran's service connection claim for a headache disorder is granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Satisfactory lay or other non-medical evidence that shows that an injury or disease occurred in or was aggravated by combat is sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, and/or hardships of the relevant combat service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although service connection for a combat-related injury may be based on lay statements alone, it requires competent and credible evidence of a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Veteran has been diagnosed as having a current headache disorder.  August 2009 VA Examination Report.  In March 2010, he screened positive for TBI: he reported having headaches two to three times a week and that his headaches worsened during his deployment in Iraq.  March 2010 VAMRs.  In April 2010, the Veteran was diagnosed as having a headache disorder.  April 2010 VAMRs.  He is currently prescribed Sumatriptan and ibuprofen with Promethazine to manage his headache pain and continues to experience headaches on a regular basis.  October 2010 VA Examination Report; July-August 2012 Headache Logs; January 2015 Hearing Transcript.

The Veteran did not experience headaches prior to enlistment and was treated for headaches on several occasions during service.  See May 2002 Reports of Medical Examination and History; January 2005 Pre-Deployment Health Assessment; February 2005 Health Questionnaire for Dental Treatment; January 2015 Hearing Transcript.  In April 2003, he was treated for migraine headaches as well as sinus pain and congestion.  See also February 2005 Service Treatment Records (STRs) (noting treatment for migraines).  In January 2006-during his deployment in Iraq-the Veteran was treated for a migraine headache that had lasted for two days and that was not relieved by Tylenol.  The Veteran's military doctor observed that the Veteran's headache pain was located behind his eyes, noted a history of migraine headaches, and prescribed Motrin for pain relief.  In February 2006, the Veteran stated that he developed headaches during deployment and in March 2006 he stated that he experienced ongoing headaches.  February 2006 and March 2006 Post-Deployment Health Assessments.

The Veteran continued to report and receive treatment for headaches after separation from service.  See e.g. July 2007 VAMRs (treating the Veteran for migraine headaches characterized by frontal bilateral throbbing pain).

In August 2009, a VA examiner diagnosed the Veteran as having a headache disorder.  He noted that the Veteran was treated for headaches in service, but that he did not suffer an in-service head injury.  The examiner also noted that the Veteran's headaches began in service, that his current headache disorder is worsening, and that he takes over-the-counter Excedrin to help manage his symptoms with limited effect.

In October 2010, another VA examiner diagnosed the Veteran as having posttraumatic headaches-"mild TBI with residual headaches"-and linked the Veteran's current headache disorder to "documented treatment [for headaches] in service."  The examiner explained that the Veteran was exposed to blasts in service and that his current headache disorder related to his in-service headaches.

In addition, the Veteran has consistently stated that he was exposed to blasts from exploding mortars during his deployment in Iraq.  In March 2010, he reported that he was subject to multiple mortar blasts in service-in November 2005 a mortar exploded ten feet away from the Veteran, throwing sand and debris at him and causing him to feel dazed-and that he began experiencing regular headaches after deployment.  March 2010 VAMRs; see also November 2010 Notice of Disagreement; August 2013 Substantive Appeal (VA Form 9).  At the February 2015 Board hearing, the Veteran testified that he was shot at and mortared on several occasions during his deployment in Iraq and that toward the end of his deployment he experienced headaches three to four times a week.

The lay and medical evidence establishes that the Veteran's headache disorder relates to service.  The Veteran's statements regarding in-service blast exposure are consistent with the circumstances and conditions of his combat service in Iraq and are therefore sufficient to establish that he injured his head in service.  Form DD 214 and January 2015 Hearing Transcript (documenting that the Veteran served as a light wheel mechanic in Operation Iraqi Freedom and was stationed in areas such as Kirkuk and Ramadi).  Similarly, the October 2010 VA examination report clearly links the Veteran's in-service headaches with his current headache disorder.

The benefit-of-the-doubt rule applies and the Veteran's claim of service connection for a headache disorder is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 



ORDER

Service connection for a headache disorder is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


